Citation Nr: 0704458	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-14 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Department of 
Veterans Affairs non-service-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1948 as a member of the New Philippine Scouts.  He died in 
January 2004.  The appellant is the veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2004, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in April 2005.


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as respiratory failure due to pneumonia.

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenia which was rated as 50 percent 
disabling from May 1985.

3.  Respiratory failure and pneumonia were not manifested 
during the veteran's active duty service, nor were they 
otherwise related to the veteran's service or to a service-
connected disability.

4.  An etiological relationship has not been demonstrated 
between the veteran's service-connected schizophrenia and his 
terminal respiratory failure or his pneumonia.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  The appellant's spouse did not possess the requisite 
service to qualify for VA death pension benefits for his 
surviving spouse.

7.  No claim for VA benefits was pending at the time of the 
veteran's death.


CONCLUSIONS OF LAW

1.  Respiratory failure and pneumonia were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Respiratory failure and pneumonia were not proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2006).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2006).

4.  The appellant is not eligible for VA death pension 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2006).

5.  The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated February 2004, and 
again in letters dated April 2006 and June 2006.  Moreover, 
in these letters, the claimant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the February 2004 letter was sent to the 
appellant prior to the April 2004 rating decision; the April 
2006 and June 2006 letters were sent before the RO most 
recently readjudicated the case and issued a supplemental 
statement of the case in August 2006.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).

The Board also notes that the VCAA letters effectively 
notified the claimant to submit any pertinent evidence in the 
claimant's possession.  In this regard, the February 2004 
letter advised the claimant of the necessary evidence which 
she must identify or provide, and told her that she may 
obtain and send the information to VA herself.  The April 
2006 letter expressly notified the claimant to submit any 
pertinent evidence in the claimant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the claimant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for any benefit that might be granted.  Despite the 
inadequate notice provided to the claimant, the Board finds 
no prejudice to the claimant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with letters, the earliest in February 2004, in 
which it advised the claimant to submit evidence regarding 
the cause of the veteran's death and showing a relationship 
between the cause of death and the veteran's service.  Since 
the only service connection claim in this case is for service 
connection for the cause of the veteran's death, no rating or 
effective date will be assigned and any questions of notice 
related to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with these claims.


Analysis

I.  Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The law provides dependency and indemnity compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  The cause of a veteran's 
death will be considered to be due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, after 
a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A certificate of death on file shows that the veteran died in 
January 2004 at the age of 83.  The immediate cause of death 
was recorded as respiratory failure due to pneumonia.

At the time of the veteran's death, service connection was in 
effect for schizophroenia, rated as 50 percent disabling.

Preliminarily, the Board notes that there is no suggestion 
that the veteran suffered from pneumonia during service nor 
has the claimant specifically alleged that the veteran's 
terminal pneumonia was incurred in service over 57 years 
prior to the veteran's death.  Service medical records are 
entirely devoid of any diagnosis or indication of pneumonia, 
and there is no medical evidence otherwise suggesting that 
the veteran's ultimately terminal pneumonia was directly 
causally linked to his service.

The claimant's contention, as expressed in her August 2004 
notice of disagreement and in a January 2007 appellate brief 
submitted by the claimant's representative, appears to be 
that the veteran's service-connected schizophrenia 
substantially contributed to the veteran's death by impeding 
his recovery and diminishing his response to treatment during 
the final stages of his life.

The Board finds no evidence of record which indicates that 
the veteran's service-connected schizophrenia "contributed 
substantially or materially," "that it combined to cause 
death," or that "it aided or lent assistance to the 
production of death."  Although the Board accepts that the 
veteran's schizophrenia continued to affect the veteran 
through the time of his passing, this appears to be a case 
where the disability in question is not shown to have done 
more than 'casually share in producing death' in a manner 
insufficient to be termed 'substantially' or 'materially' 
causing death.

There is no competent medical opinion of record which clearly 
and directly characterizes the veteran's schizophrenia as 
substantially causing the veteran's death either by causing 
or by aggravating the terminal pneumonia.  A February 2006 
handwritten "medical certificate" signed by a private 
doctor notes the veteran's history of schizophrenia, and 
describes that the veteran's "health condition was 
affected."  The doctor continues to state that the veteran's 
health was "gradually deteriorating" over the course of his 
life and "eventually led to his death."  However, this 
doctor's note does not expressly indicate that the veteran's 
respiratory failure and pneumonia were proximately caused by 
his schizophrenia or meaningfully aggravated by it, nor does 
the note provide any basis or medical rationale to support 
such a conclusion.  While the Board accepts that the 
veteran's schizophrenia had a negative impact upon his health 
over the duration of his life, the Board finds no probative 
indication that the veteran's death was substantially and 
materially caused by his schizophrenia, or meaningfully 
aggravated by schizophrenia, in this doctor's note.

The appellant has also submitted a February 2003 private 
medical report prepared during the final year of the 
veteran's life.  This report describes that the veteran was 
"at end stage" in a "deconditioned state" at that time.  
This report emphasizes that the veteran suffered "a stroke 
in 1998 with residual Hemiparesis (weakness of half of the 
body)."  The report continues to explain that following the 
stroke, the veteran complained of progressive "weakness, 
dementia and further altered sensorium with hallucination."  
The report then notes that the veteran became "totally 
bedridden fully dependent on all aspects of activities of 
daily living" by December 2001.  Although the veteran's 
schizophrenia is mentioned in this report as part of the 
veteran's history and his condition at that time, the report 
clearly focuses upon the veteran's 1998 stroke as the central 
event precipitating the veteran's progressive deconditioning.  
There is no suggestion in the report that the occurrence or 
the severity of the veteran's stroke was a result of 
schizophrenia, and significantly the report does not address 
any pneumonia or respiratory issues at that time.  The report 
concludes that the veteran was "at end stage deconditioned 
state due to senility," and separately lists schizophrenia 
along with osteoarthritis, osteoporosis, malnutrition, and 
previous stroke as having "compounded" the veteran's 
condition.

The record indicates that the veteran's death certificate was 
completed and signed by a doctor based upon the description 
of the circumstances of death provided by the veteran's 
family.  This is indicated by the January 2005 notes from the 
VA's interview of the doctor who signed the death 
certificate.  The Board considers this death certificate to 
be probative in that the certifying doctor made a competent 
determination of the cause of the veteran's death based upon 
the family's own description of circumstances, yet 
schizophrenia was omitted as a factor from the official 
determined cause of death on the certificate.  This suggests 
that a medical professional was not convinced that 
schizophrenia was a clinically significant factor in causing 
the veteran's death.

A review of the veteran's available treatment records failed 
to reveal any express indication that the veteran's 
schizophrenia was perceived to be causing death, nor do the 
records otherwise offer a basis for finding that the 
veteran's schizophrenia was a substantial and material cause 
of the veteran's death.  In short, there is no competent 
medical evidence of record to provide a basis for the Board 
to find in the favor of the appellant's assertion that the 
veteran's schizophrenia substantially contributed to the 
veteran's death by weakening his physical health or 
inhibiting the veteran's cooperation with treatment.

The Board also acknowledges the appellant's contention, 
expressed in correspondence received by VA in April 2005, 
that the medication used to treat the veteran's schizophrenia 
over many years "could very possibly have been a 
contributory factor which led to his respiratory failure due 
to pneumonia."  Again, however, the Board finds that no 
competent medical evidence of record indicates that the 
veteran's ultimately terminal pneumonia and respiratory 
failure was caused by the veteran's medication or in any 
other manner caused by the veteran's schizophrenia; the most 
clear and probative statement on the veteran's cause of death 
is the death certificate which makes no suggestion that 
schizophrenia or medication caused the veteran's terminal 
pneumonia.

With regard to the appellant's own statements in her 
correspondence with VA, the Board acknowledges her belief 
that her husband's schizophrenia and/or the medication he 
took to treat schizophrenia played a significant role in 
causing the veteran's death.  The appellant, as a lay person, 
is competent to provide evidence regarding her husband's 
symptomatology and behavior, but she is not competent to 
provide evidence regarding diagnosis or etiology; the Board 
must rely upon the conclusions of medical experts regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).   In this case, the most probative 
medical expert opinion which directly addresses the cause of 
the veteran's death indicates the veteran's terminal 
respiratory failure was due to pneumonia, and no causal 
connection to schizophrenia is indicated.  No other medical 
evidence of record clearly explains any medical basis to 
support a finding that schizophrenia was a significant or 
proximate cause of the veteran's terminal pneumonia.

The Board has reviewed the medial literature submitted by the 
appellant in support of her contention that "the cause[s] of 
death in schizophrenia are many and varied medical 
conditions."  While the Board notes that the provided 
research literature presents varied observations regarding 
mortality in schizophrenia patients, none of the literature 
specifically addresses the veteran's death in particular so 
as to be relevant in this case.  The Board may not engage in 
its own medical analysis of research studies and, thus, it 
may not apply the conclusions suggested by the appellant to 
determine the cause of the veteran's death.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Once again, the Board must 
rely upon the conclusions of competent medical professionals 
addressing the specific questions regarding the cause of the 
veteran's death in this particular case.

The Board furthermore acknowledges the appellant's 
statements, including in her correspondence received by VA in 
May 2005, regarding her family's hardship after years of 
providing care for the ill veteran, and her belief that 
denial of this claim results in an injustice.  The Board 
sympathizes with the family, but the Board may not authorize 
benefits without a basis in the law.  In this case, there is 
simply no persuasive evidence that the veteran's death was 
substantially a result of his service connected schizophrenia 
or that it was in any manner causally linked to the veteran's 
service.

The most probative medical evidence which clearly addresses 
the cause of the veteran's death does not attribute any 
causal role to the veteran's schizophrenia.  Thus, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 
Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 
(Fed.Cir. 2001).

II.  Non-service-connected Death Pension Benefits

The appellant asserts that she should be awarded non-service-
connected death pension benefits based on the veteran's 
service.

The surviving spouse of a veteran is entitled to receive VA 
improved non-service-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 152(j).  
To establish basic eligibility for VA non-service-connected 
death pension benefits, in part, the claimant's spouse must 
have been a veteran who had active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), (24), 152(j); 38 C.F.R. 
§§ 3.1, 3.6.  The term veteran means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
'Active military, naval, and air service' includes active 
duty.  In turn, 'active duty' is defined as fulltime duty in 
the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The 'Armed 
Forces' consist of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in 38 C.F.R. § 3.40(d) is also 
included.  38 C.F.R. § 3.40(c).

Persons who served as guerrillas under a commissioned officer 
of the United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces are included.  
(See 38 C.F.R. § 3.40(c).)  Service as a guerrilla by a 
member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his or her regular 
status.  (See 38 C.F.R. § 3.40(a).)  The following 
certifications by the service departments will be accepted as 
establishing guerrilla service: (i) Recognized guerrilla 
service; (ii) Unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  A certification of Anti-Japanese 
Activity will not be accepted as establishing guerrilla 
service.  38 C.F.R. § 3 .40(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has Promulgated 38 C.F.R.§ 3.201(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. 
§ 3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. 
§ 3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F.3d at 
749.

The record contains service department documents which 
reflect that the veteran served honorably in the New 
Philippine Scouts  from April 1946 to October 1948.  The 
Board additionally notes that the appellant has submitted 
evidence and statements concerning the veteran's service 
which are consistent with the finding that he served in the 
New Philippine Scouts, and there has been no contention to 
contradict this matter of factual record.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit; while the veteran's service, as described 
above, may be sufficient for certain VA Purposes such as 
compensation, it is not the type of service that can qualify 
a claimant for other VA benefits, such as a non-service-
connected death pension in this case.  As the veteran's 
recognized service does not confer eligibility for non-
service-connected death pension benefits, the appellant's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  See Duro v. Derwinski, 2 
Vet.App. 530, 532 (1992).   The Board is bound by 38 U.S.C.A. 
§ 107(a), and therefore has no choice but to deny the 
appellant's death pension claim.  See 38 U.S.C.A. §§ 501(a), 
7104(c); 38 C.F.R. § 19.5.

III.  Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The 
evidence of record shows that the veteran died in January 
2004.  The record reflects that service connection was in 
effect for schizophrenia, rated 50 percent disabling 
effective from May 1985.  At the time of his death, there was 
no increased rating claim pending.  Furthermore, the evidence 
of record reflects that there were no service connection 
claims, or any other claims for VA benefits, pending at the 
time of his death.  The veteran's most recent claim for 
compensation, entitlement to special monthly compensation 
based on aid and attendance while housebound, had been denied 
in an April 2003 rating decision, and no expression of 
disagreement was made with respect to the RO determination.

In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that for a surviving spouse to be entitled 
to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id. 
at 1300.  As indicated, no such claim was pending at the time 
of the veteran's death.

As the record is absent any evidence that the veteran had a 
claim pending for any VA benefit at the time of his death, 
the appellant is not legally entitled to accrued benefits.  
38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  As the law 
pertaining to eligibility for accrued benefits is dispositive 
of this issue, the appellant's claim must be denied because 
of the absence of legal merit or entitlement under the law.  
See Sabonis, 6 Vet.App. at 430.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Basic entitlement to VA death pension benefits is not 
established; the appeal is denied.  

Entitlement to accrued benefits is not established; the 
appeal is denied.



____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


